               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

MALCOLM BERNARD HAGLER,

                     Plaintiff,
v.                                                    Case No. 20-CV-973-JPS

DISTRICT ATTORNEY NICOLAS
HEITMAN, RUSSELL JONES,                                              ORDER
HATTIE E. WILLIAMS, JONATHAN
MEIJIAS-RIVERA, SAMPHANH
LUANGPHAXAYACHACK,
ARTURO BURGOS, EL GERRITH
TUCKER, MAXWELL OURS, and
DANIEL STURMA,

                     Defendants.


        Plaintiff Malcolm Bernard Hagler, an inmate confined at Fox Lake

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that the defendants violated his rights under federal law. (Docket

#1). This order resolves Plaintiff’s motion for leave to proceed without

prepaying the filing fee and screens his complaint.

1.      MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
        THE FILING FEE

        The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.



     Case 2:20-cv-00973-JPS Filed 12/11/20 Page 1 of 8 Document 7
        On July 15, 2020, the Court ordered Plaintiff to pay an initial partial

filing fee of $73.74. (Docket #6). Plaintiff paid that fee on July 22, 2020. The

Court will grant Plaintiff’s motion for leave to proceed without prepaying

the filing fee. (Docket #2). He must pay the remainder of the filing fee over

time in the manner explained at the end of this order.

2.      SCREENING THE COMPLAINT

        2.1    Federal Screening Standard

        Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

        In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).


                              Page 2 of 8
     Case 2:20-cv-00973-JPS Filed 12/11/20 Page 2 of 8 Document 7
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints liberally

and holds them to a less stringent standard than pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015)).

       2.2     Plaintiff’s Allegations

       Plaintiff sues Milwaukee County Deputy District Attorney Nicolas

Heitman (“Deputy DA Heitman”), his former defense attorney Russell

Jones (“Jones”), Hattie E. Williams (“Williams”), and Milwaukee Police

Officers Jonathan Meijias-Rivera, Samphanh Luangphaxayachack, Arturo

Burgos, El Gerrith Tucker, Maxwell Ours, and Daniel Sturma, collectively

(“MPD Officers”).

       Plaintiff alleges that on May 31, 2019, the MPD Officers arrested him

even though they knew that Plaintiff never committed the crimes he was

arrested for because the incidents never happened. (Docket #1 at 3). Plaintiff

alleges that the MPD Officers used intimidation to get Williams to

cooperate with the District Attorney’s office by threatening to take away a

child. (Id. at 3–4). Plaintiff further alleges that the MPD Officers have lied

and filed false reports and “convict[ed] [him] of fraudulent charges.” (Id. at

4). Plaintiff states that the MPD Officers’ conduct shows that they

discriminate against men. (Id.) Lastly, Plaintiff alleges that he is being held




                            Page 3 of 8
   Case 2:20-cv-00973-JPS Filed 12/11/20 Page 3 of 8 Document 7
against his will and that his sentence1 is unwarranted and done by a

conspiracy. (Id.)

       Plaintiff seeks relief compelling MPD Officers to do thorough

investigations before charging people and to stop forcing people to take

plea bargains to save their life. (Id. at 5). Plaintiff also seeks monetary

damages of $10,000,000 per Defendant. (Id.)

       2.3     Analysis

       Plaintiff never explicitly states that he wants his conviction

overturned or that his conviction is unconstitutional. But, Plaintiff does

state that the charges were fraudulent, he never committed the crimes

charged, he is being held against his will, and his sentence is unwarranted.

This leads the Court to presume that Plaintiff is attempting to allege that his

criminal conviction violates his constitutional rights and is seeking release

from incarceration. However, Plaintiff cannot obtain release from

confinement with a civil rights case. “[T]he writ of habeas corpus [is] the

exclusive civil remedy for prisoners seeking release from custody.” Glaus v.

Anderson, 408 F.3d 382, 386 (7th Cir. 2005) (citing Preiser v. Rodriguez, 411

U.S. 475, 489 (1973)). Thus, to the extent Plaintiff seeks release from prison,

he must seek such relief by filing a petition for a writ of habeas corpus after

he has exhausted his state court remedies.




       1 Wisconsin court records indicate that on September 13, 2019, a jury found
Plaintiff guilty of First Degree Recklessly Endangering Safety, False
Imprisonment, and two counts of Possession of a Firearm by a Felon and that on
October 4, 2019, he was sentenced to state prison for a total of ten years and
extended supervision for ten years. See State of Wisconsin v. Malcolm Bernard Hagler,
2019CF002351 (Milwaukee Cty. Cir. Ct.) available at https://wcca.wicourts.gov (last
visited December 11, 2020).


                            Page 4 of 8
   Case 2:20-cv-00973-JPS Filed 12/11/20 Page 4 of 8 Document 7
       That leaves Plaintiff’s request for monetary damages. Plaintiff

cannot at this time proceed on a constitutional claim for damages because

of the rule set forth in Heck v. Humphrey, 512 U.S. 477 (1994):

       [I]n order to recover damages for allegedly unconstitutional
       conviction or imprisonment, or for other harm caused by
       actions whose unlawfulness would render a conviction or
       sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state
       tribunal authorized to make such determination, or called
       into question by a federal court’s issuance of a writ of habeas
       corpus, 28 U.S.C. § 2254. A claim for damages bearing that
       relationship to a conviction or sentence that has not been so
       invalidated is not cognizable under § 1983. Thus, when a state
       prisoner seeks damages in a § 1983 suit, the district court must
       consider whether a judgment in favor of the plaintiff would
       necessarily imply the invalidity of his conviction or sentence;
       if it would, the complaint must be dismissed unless the
       plaintiff can demonstrate that the conviction or sentence has
       already been invalidated. But if the district court determines
       that the plaintiff’s action, even if successful, will not
       demonstrate the invalidity of any outstanding criminal
       judgment against the plaintiff, the action should be allowed
       to proceed, in the absence of some other bar to the suit.

512 U.S. at 486–87 (footnotes omitted). The Heck rule “is intended to prevent

collateral attack on a criminal conviction through the vehicle of a civil suit.”

McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006). If the Court ruled in

Plaintiff’s favor, in effect it would be ruling that his conviction or sentence

was unconstitutional. Plaintiff’s conviction and sentence have not been

invalidated; indeed, he is currently incarcerated under that sentence. Thus,

he cannot sue for damages under Section 1983 based on his alleged

unconstitutional confinement.




                           Page 5 of 8
  Case 2:20-cv-00973-JPS Filed 12/11/20 Page 5 of 8 Document 7
        The Court will dismiss this case without prejudice. See Moore v.

Burge, 771 F.3d 444, 446 (7th Cir. 2014) (dismissals under Heck v. Humphrey

are without prejudice). Plaintiff may wish to file a petition for habeas

corpus. If he does, Plaintiff is advised that: (1) this Court is not now making

a decision on the merits of any habeas case that he may file; (2) after he first

exhausts his state court remedies, he may refile under the proper legal

label—that is, a petition for a writ of habeas corpus—subject to the normal

rules, such as those prohibiting frivolous lawsuits; and (3) refiling under

the proper label will probably have certain consequences, including that

any successive petition for a writ of habeas corpus will be subject to the

restrictions on second or successive petitions. See Glaus, 408 F.3d at 390.

Along with this Order, the Court will mail Plaintiff a form Petition for Writ

of Habeas Corpus Pursuant to 28 U.S.C. § 2254 and a guide for

unrepresented litigants, Habeas Corpus: Answers to State Petitioners’

Common Questions.

3.      CONCLUSION

        As stated above, Plaintiff cannot obtain release from confinement

with a Section 1983 civil rights case. Instead, he must seek that relief via a

Petition for Writ of Habeas Corpus. Further, Plaintiff’s monetary relief must

be denied under Heck. Thus, the Court will dismiss this case without

prejudice.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that this action be and same is hereby

DISMISSED without prejudice;




                              Page 6 of 8
     Case 2:20-cv-00973-JPS Filed 12/11/20 Page 6 of 8 Document 7
       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $276.26 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

form Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 and

related Guide; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined.

       This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within thirty days of the

entry of judgment. See Fed. R. of App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the thirty-day deadline. See Fed.

R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this Court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any

motion under Federal Rule of Civil Procedure 59(e) must be filed within


                           Page 7 of 8
  Case 2:20-cv-00973-JPS Filed 12/11/20 Page 7 of 8 Document 7
twenty-eight days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2).

       A party is expected to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 11th day of December, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
   Case 2:20-cv-00973-JPS Filed 12/11/20 Page 8 of 8 Document 7
